1:21-bk-10080-BPH Doc#: 10 Filed: 07/21/21 Entered: 07/21/21 15:50:29 Page 1 of 2



 Robert G. Drummond
 Chapter 13 Standing Trustee
 P. O. Box 1829
 Great Falls, Montana 59403-1829
 Telephone: (406) 761-8600
 Facsimile: (406) 453-4663
 State Bar I.D. Number 2286
 Trustee@MTChapter13.com
 (Trustee)
                      UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MONTANA
             -------------------------------------------------------------------------
 In re                                       )
                                             )        No. 21-10080-13
 MISTY ROBERTS and                           )
 JAMES CLEMONS,                              )
                                             )
                  Debtors.                   )
             -------------------------------------------------------------------------
                       TRUSTEE’S OBJECTION TO PROOF OF CLAIM
                     -------------------------------------------------------------------------
          Pursuant to Rule 3007 and Mont. LBR 3007-1, the undersigned respectfully objects to the
 Proof of Claim filed in the above-entitled case by Pinnacle Credit Services, LLC which is claim
 number 1 on the Claims Register maintained by the Clerk of Court. The grounds for this
 objection are as follows:
          Paragraph 1 of the claim states that it was acquired from GC IV, LLC. Paragraph 8 of the
 claim states that it is based on a credit card. There are no contracts, promissory notes, judgments,
 or any other documents upon which the debt is based attached to the claim. The attachment to
 the claim states that the last payment date was October 29, 2007. The attachment to the claim
 also fails to state the last transaction date as required by F.R.B.P. 3001(c)(3)(A)(iii). The longest
 statute of limitations for collection of the debt without an underlying contract would be five (5)
 years pursuant to M.C.A. § 27-2-202(2). Thus, the claim is beyond the applicable Montana
 statute of limitations and the creditor has failed to provide the information that is required by the
 Rules.
          WHEREFORE, Proof of Claim number 1 should be disallowed.

                                                        1
1:21-bk-10080-BPH Doc#: 10 Filed: 07/21/21 Entered: 07/21/21 15:50:29 Page 2 of 2



        DATED July 21, 2021.
                                               Chapter 13 Standing Trustee
                                               P. O. Box 1829
                                               Great Falls, MT 59403-1829

                                               By /s/ Robert G. Drummond
                                                 Trustee

         NOTICE OF OBJECTION TO CLAIM AND OPPORTUNITY TO RESPOND
                          AND REQUEST A HEARING
          An objection to your claim in this bankruptcy case has been filed. The objection may
 result in your claim being reduced, modified or eliminated. If you do not want your claim
 modified or eliminated, you must file a written responsive pleading and request a hearing within
 thirty (30) days of the date of the objection. The responding party shall schedule the hearing on
 the motion at least twenty-one (21) days after the date of the response and request for hearing and
 shall include in the caption of the responsive pleading in bold and conspicuous print the date,
 time and location of the hearing by inserting in the caption the following:
                               NOTICE OF HEARING
                               Date: __________________
                               Time:__________________
                               Location:_______________
 If no objections are timely filed, the Court may reduce, modify or eliminate the claim.


                                  CERTIFICATE OF SERVICE
        I, the undersigned, do hereby certify under penalty of perjury that on July 21, 2021, a
 copy of the foregoing TRUSTEE’S OBJECTION TO PROOF OF CLAIM was served by
 electronic means pursuant to LBR 9013-1(d)(2) on the parties noted in the Court’s ECF
 transmission facilities and/or by mail on the following parties:
                Pinnacle Credit Services, LLC
                Resurgent Capital Services
                PO Box 10587
                Greenville, SC 29603-0587
                MISTY ROBERTS & JAMES CLEMONS
                PO BOX 2313
                RED LODGE, MT 59068
                                               /s/ Tiffany Floerchinger
                                               Tiffany Floerchinger


                                                  2
